Title: The Abbé Morellet’s Song in Honor of Independence Day, 4 July 1783
From: Morellet, abbé André
To: 


          The Fourth of July in 1783 was the first Independence Day since the
            United States of America had been recognized by Great Britain and hostilities had
            ceased. Although the terms of the definitive peace treaty had not yet
            been settled, the preliminaries had been ratified and the French troops had returned
            home. To celebrate the occasion, Franklin hosted a banquet at Passy whose guests of
            honor, according to the London Morning Post and Daily
              Advertiser of July 28, were the comte d’Estaing, the comte de Rochambeau, and the
            marquis de Lafayette, who wore their military uniforms. Also present were ambassadors
            Aranda and Berkenrode, the duc de Lauzun, and “a great number of other noblemen and
            ladies of the first distinction.” It was, according to the newspaper, a “most brilliant
            entertainment.”
          Franklin had hosted an Independence Day celebration in 1779, his first as sole minister
            plenipotentiary, for which he printed invitations on his newly established press. If he printed invitations for this
            occasion, no example has been located. What we believe to be a partial guest list,
            written by William Temple Franklin on the address sheet of an unrelated letter, contains twenty-one names. Heading it are
            d’Estaing, Rochambeau, Rochambeau’s son the vicomte de Rochambeau, Chastellux, the marquis and marquise de Lafayette, Lewis
            Littlepage, who had recently accompanied Lafayette to Paris, and Michel Capitaine de Chesnoy, one of
            Lafayette’s aides-de-camp. Next are a
            series of Americans: John Adams and his secretaries Charles Storer and John Thaxter,
            Jr., Matthew and Anne Ridley and Anne’s cousin John Hunt, Thomas and Mary Barclay,
            Dorcas Montgomery, Joseph Mayo, and
            William Vernon, Jr. Finally, Temple
            wrote the names “Grand” (Franklin’s banker and neighbor) and
            “Price,” undoubtedly the merchant currently in Paris pursuing a lawsuit and petitioning
            the French government. John and Sarah
            Jay, who were then living in Franklin’s residence, also attended.
          Only three responses to Franklin’s invitations survive. The Barclays accepted on July 1. Capitaine sent heartfelt regrets to Temple on
            July 3; he was too busy assisting Lafayette, who was about to depart for his family
              estate. The abbé Morellet, also
            addressing his response to Temple, accepted with pleasure. His letter, dated only
            “Mercredy” (July 2), requested that a piano rather than a harpsichord be available;
            surely Madame Brillon would lend one of hers. The abbé proposed to arrive before one
            o’clock and have music before dinner. In that case, he teased, Madame Brillon would be
            more likely to come, as Fridays were one of the two mornings she customarily entertained
              Franklin.
          The accounts kept by Franklin’s maître d’hôtel Jacques Finck hint at a sumptuous
            banquet. The guests dined on fattened hens, duck, quail, a turkey, chickens (“communs”
            and otherwise), six pigeons à la Gautier, a wild boar,
            rabbit, and hare. There were six mackerel, a ray, carp, eels, cod, flounder, sole, and
            one hundred crayfish. From the grocer, Finck ordered peas, carrots, turnips, romaine
            lettuce, chicory, onions, lemons, cabbage, cauliflower, cucumbers, white and green
            string beans (“aricots”), shallots, and 1,112 eggs. Six baskets of strawberries were
            delivered, as well as two varieties of cherries, one hundred apricots, pears, melons,
            and red and white currants. Some of that fruit was doused in the twelve pints of eau de vie ordered for the purpose. Additional stores
            included oil for the lamps, firewood for the kitchen,
            coffee, spices, salt, parmesan cheese, six pounds of chocolate, fifty pounds of candles,
            and two quarter-casks of bière de paris. A large order of
            flowers cost 6 l.t. Whatever the table decorations
            consisted of, it took a porter several
            trips to deliver them. Either before or after the banquet (the accounts are not clear on
            this point), Finck bought six carafes and three dozen goblets.
          The only known description of the event is the paragraph published in the London Morning Post and Daily Advertiser, based on an unknown
            source in Paris. According to this account, “an allegorical representation was given of
            the military prowess of every one of those who had in any material degree contributed to
            effect that great revolution; this naturally leading the attention of the company to the
            great merits and signal services performed by the Doctor himself, they bestowed on him
            those praises which both his public and private character so well deserved; to which he
            replied by the following couplet, no less polite à propos: ‘Des Chevaliers François, tel
            est le caractere, / Leur Noblesse en tout temp nous fut utile et chere.’”
          No trace has survived of that “allegorical representation.” Morellet’s song, however,
            has been preserved among Franklin’s papers. Set to the same tune as the drinking song he
            composed for Franklin in 1779, this
            series of patriotic stanzas is more serious and heartfelt than its predecessor. Here,
            Morellet proclaims himself an American and pays homage to the heroes of the war. The
            manuscript makes clear that he originally ended the song after twenty-one stanzas. The
            afterthought, which he marked for insertion as the penultimate stanza, was a toast to
            Adams and Jay.
         
          
            le 4 juillet. 1783.
          
          Chanson
          pour la fête de l’anniversaire de l’indépendance
          et de la paix de l’Amérique célébrée chés
          M. franklin le 4 juillet. 1783.
          
          
          
            I.
            Enfin il brille à nos yeux
            Ce jour objet de nos vœux,
            Jour où la liberté fonde
            Le bonheur du nouveau monde,
            Où le destin
            Se déclare Américain.
          
          
            II
            Je ne me plaindrai jamais
            Du Sort qui m’a fait françois.
            Mais en ce moment j’envie
            Encore une autre patrie.
            Dans ce festin,
            Je me fais américain.
          
          
            III
            Vous voyés qu’un très grand Roi,
            Louis, a fait comme moi;
            Quand Sa noble politique
            A protégé l’Amérique,
            Son cœur humain
            S’est bien fait Américain.
          
          
            IV
            De nos guerriers valeureux
            je suis les pas glorieux
            je serai le camarade
            du vainqueur de la Grenade
            Avec d’Etaing
            Je me fais Américain.
          
          
            V
            Je veux aux champs de Trenton
            Rendre hommage à Washington,
            Ce fabius d’Amérique
            Qu’eut préféré Rome antique
            A Son Romain.
            Je me fais Américain.
          
          
            VI.
            Je veux cueillir un rameau
            Du laurier de Rochambeau,
            
            Et pour aider ma mémoire
            Voir Sa route à la victoire
            Sur le terrain.
            Je me fais américain.
          
          
            VII
            Je veux voir ce champ d’honneur
            Si digne d’un noble cœur,
            Où la liberté répete
            Le beau nom de la fayette
            La palme en main
            Je me fais Américain.
          
          
            VIII
            Je verrai le magazin
            Et la presse de franklin
            Nobles titres de Sa gloire
            Que consacrera l’histoire
            Malgré Cherin.
            Je me fais Américain.
          
          
            IX
            Dieu nous fit un vrai cadeau
            Créant ce monde nouveau.
            j’en dirai tout bas La cause
            Le vieux ne vaut plus grand-chose.
            A Son déclin
            Je me fais Américain.
          
          
            X
            Bonnes mœurs et loyauté
            Raison et Simplicité,
            Tels Sont les biens que recele
            Cette terre encor nouvelle
            Dans Son beau Sein.
            Je me fais Américain.
          
          
            XI.
            Chés nous il est bien encor
            Quelques gens de l’âge d’or,
            Mais les cieux toujours avares
            
            Nous les y montrent plus rares
            Qu’un jour Serein.
            Je me fais Américain.
          
          
            XII
            On nous dit que le bon ton
            n’est pas encore à Boston,
            Mais vivre à l’ancienne mode
            Est selon moi plus commode
            Et bien plus Sain.
            Je me fais Américain.
          
          
            XIII
            Je n’y retrouverai pas
            Nos grands et beaux operas,
            Mais autant vaut, quand on l’aime,
            Danser et chanter soi-même
            Sans tant de train.
            Je me fais Américain.
          
          
            XIV
            Les belles de moins d’apprêts
            Y rélevent leurs attraits,
            Mais la coquette nature
            Entend l’art de la parure
            Mieux que Bertin.
            Je me fais Américain.
          
          
            XV
            Elles ont à tous les jours
            De bien moins couteux atours,
            Encore un peu d’innocence
            Et beaucoup plus de constance
            C’est double gain.
            Je me fais Américain.
          
          
            XVI
            Qu’à jamais il Soit tosté
            Cet admirable traité,
            Et qu’à ma voix tout réponde,
            De l’ancien au nouveau monde,
            
            Le verre en main,
            françois comme Américain.
          
          
            XVII
            Pour Louis de ce nectar
            Nous boirons un coup à part.
            Au Roi dont la bienfaisance
            S’étend plus que Sa puissance
            honneur Sans fin
            françois comme Américains.
          
          
            XVIII
            Il a bien droit à nos vœux,
            Son ministre vertueux,
            A la Sagesse profonde
            Qui rend le repos au monde
            Buvons tout plein,
            françois comme américains.
          
          
            XIX
            Dans nos bachiques Souhaits
            Rendons hommage au Congrès.
            Gloire à la rare prudence,
            Qui Secondant la vaillance,
            Assure enfin
            Le triomphe Américain.
          
          
            XX
            Nous tosterons bien aussi
            Celui qui nous traite ici.
            Puissent couler fortunées
            Encor de longues années
            Pour Benjamin
            Le Solon Américain.
          
          
            XXI
            buvons aux heureux succés
            de ces deux anges de paix* [in the margin: mrs adams et
              jay]
            qui portent à leur patrie
            l’olive en leurs mains fleurie
            
            gage certain
            du bonheur americain
          
          
            XXIIe
            Que les deux peuples unis
            soient à jamais bons amis
            et que l’Anglois fier et brave
            libre sans avoir d’esclave
            traite en voisin
            francois comme americain
          
        